DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: airframe protection monitoring module and airframe protection command module in claim 1; airspeed monitoring module and airframe protection command module in claim 2; airframe protection command module in claim 3; maneuver detection module and airframe protection command module in claim 4; maneuver detection module and airframe protection command module in claim 5; load determination module and airframe protection command module in claim 6; load determination module and airframe protection command module in claim 7; tail rotor blade clearance monitoring module and airframe protection command module in claim 8; airframe protection command module in claim 9; acceleration regulator in claim 11; rotational speed regulator in claim 12; rotational speed regulator in claim 13;  airframe protection monitoring module and airframe protection command module in claim 14; airframe protection command module in claim 15; and blade pitch regulator in claim 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinusas (US 20190225349 A1).

	Regarding claim 1, Sinusas discloses A yaw control system for a helicopter having an airframe including a tailboom comprising: one or more tail rotors rotatably coupled to the tailboom, the one or more tail rotors having one or more operating parameters (Sinusas, Page 3, Paragraph 0017, “A tailboom 24 extends from fuselage 20. An anti-torque system 26 includes a tail rotor 28 that is rotatably coupled to the aft portion of tailboom 24. Anti-torque system 26 controls the yaw of rotorcraft 10”); a flight control computer implementing an airframe protection module, the airframe protection module comprising: an airframe protection monitoring module configured to monitor one or more flight parameters of the helicopter (Sinusas, Page 3, Paragraph 0018, “Rotorcraft 10 includes a flight control computer 42 on which a power allocation system 44 is implemented or executed. Power allocation system 44 is operable to allocate power from power source 40 to power consumers 32, 34, 36 based on an operational parameter of rotorcraft 10. The operational parameter may be determined or identified based on manual input, sensors 46, 48 or other criteria”); and an airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors based on the one or more flight parameters of the helicopter, thereby protecting the airframe of the helicopter (Sinusas, Pages 5-6, Paragraph 0030, “Electrical power consumers subject to a reduction in allocated power are categorized into partially-essential tier 146, which may include cooling systems 112, anti-torque system 110 and communication and interface systems 116. For an emergency landing mission, essential tier 142 may include electrical power consumers that are needed to land safely, partially-essential tier 146 may include electrical power consumers that are able to receive reduced or zero power while landing safely”). 

	Regarding claim 2, Sinusas further discloses the airframe protection monitoring module further comprises an airspeed monitoring module configured to monitor an airspeed of the helicopter, the airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors based on the airspeed of the helicopter (Sinusas, Page 4, Paragraph 0025, “in response to maneuver detection module 128 detecting a forward flight maneuver exceeding a predetermined threshold speed. Indeed, because the control surfaces and fins on the tail section of a helicopter provide yaw control, it may be possible for electrical power allocator 130 to allocate little or no power to anti-torque system 110 if the helicopter is flying forward at sufficient speed”).  

	Regarding claim 3, Sinusas further discloses the airframe protection command module is configured to modify the one or more operating parameters of the one or more tail rotors in response to the airspeed of the helicopter exceeding an airspeed threshold (Sinusas, Page 4, Paragraph 0025, “In embodiments in which electrical power system 100 is implemented on a helicopter, electrical power allocator 130 may allocate decreased power output to anti-torque system 110 in response to maneuver detection module 128 detecting a forward flight maneuver exceeding a predetermined threshold speed”).  

	Regarding claim 4, Sinusas further discloses the airframe protection monitoring module further comprises a maneuver detection module configured to detect a maneuver being performed by the helicopter, the airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors based on the maneuver (Sinusas, Page 4, Paragraph 0025, “In embodiments in which electrical power system 100 is implemented on a helicopter, electrical power allocator 130 may allocate decreased power output to anti-torque system 110 in response to maneuver detection module 128 detecting a forward flight maneuver exceeding a predetermined threshold speed. Indeed, because the control surfaces and fins on the tail section of a helicopter provide yaw control, it may be possible for electrical power allocator 130 to allocate little or no power to anti-torque system 110 if the helicopter is flying forward at sufficient speed”).  

	Regarding claim 5, Sinusas further discloses the maneuver detection module is configured to detect a sideward flight maneuver, the airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors in response to the maneuver detection module detecting the sideward flight maneuver (Sinusas, Page 3, Paragraph 0020, “power allocation system 44 may detect that rotorcraft 10 is performing a right sideward flight maneuver (i.e., an operational parameter). During a right sideward flight maneuver, rotorcraft 10 either flies sideward to the right or experiences an equivalent wind or gust that opposes tail rotor 28 and causes anti-torque system 26 to operate at increased power. During right sideward flight, the maximum power demand (300 horsepower) of anti-torque system 26 is required of generator 40”).  

	Regarding claim 6, Sinusas further discloses the airframe protection monitoring module further comprises a load determination module configured to detect a load on the airframe of the helicopter, the airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors based on the load on the airframe (Sinusas, Page 3, Paragraph 0020, “power allocation system 44 may detect that rotorcraft 10 is performing a right sideward flight maneuver (i.e., an operational parameter). During a right sideward flight maneuver, rotorcraft 10 either flies sideward to the right or experiences an equivalent wind or gust that opposes tail rotor 28 and causes anti-torque system 26 to operate at increased power. During right sideward flight, the maximum power demand (300 horsepower) of anti-torque system 26 is required of generator 40”).  

	Regarding claim 7, Sinusas further discloses the one or more tail rotors each further comprise a plurality of tail rotor blades (Sinusas, Fig. 1A (Elements 26 and 28)); the airframe protection monitoring module further comprises a load determination module configured to detect a load on the tail rotor blades, the airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors based on the load on the tail rotor blades (Sinusas, Page 3, Paragraph 0020, “power allocation system 44 may detect that rotorcraft 10 is performing a right sideward flight maneuver (i.e., an operational parameter). During a right sideward flight maneuver, rotorcraft 10 either flies sideward to the right or experiences an equivalent wind or gust that opposes tail rotor 28 and causes anti-torque system 26 to operate at increased power. During right sideward flight, the maximum power demand (300 horsepower) of anti-torque system 26 is required of generator 40”).  

	Regarding claim 13, Sinusas further discloses the airframe protection command module further comprises a rotational speed regulator configured to reduce a rotational speed of the one or more tail rotors based on the one or more flight parameters of the helicopter (Sinusas, Page 5 Paragraph 0027 “During the emergency landing mission, power allocated to avionic systems 118, especially those essential for landing, may be maintained or increased. Conversely, the power allocated to systems or components that are non-essential to landing safely, including some non-avionic systems, may be reduced or stopped altogether. Electrical power allocator 130 may also allocate reduced or zero power to anti-torque system 110”) The rotational speed of the tail rotor is necessarily reduced based on the electrical power allocator allocating a possible range of reduced power to zero power to the anti-torque system.   

	Regarding claim 17, Sinusas discloses a method for protecting an airframe of a helicopter comprising: monitoring one or more flight parameters of the helicopter (Sinusas, Page 3, Paragraph 0018, “Rotorcraft 10 includes a flight control computer 42 on which a power allocation system 44 is implemented or executed. Power allocation system 44 is operable to allocate power from power source 40 to power consumers 32, 34, 36 based on an operational parameter of rotorcraft 10. The operational parameter may be determined or identified based on manual input, sensors 46, 48 or other criteria”); and modifying one or more operating parameters of one or more tail rotors of the helicopter based on the one or more flight parameters, thereby protecting the airframe of the helicopter (Sinusas, Pages 5-6, Paragraph 0030, “Electrical power consumers subject to a reduction in allocated power are categorized into partially-essential tier 146, which may include cooling systems 112, anti-torque system 110 and communication and interface systems 116. For an emergency landing mission, essential tier 142 may include electrical power consumers that are needed to land safely, partially-essential tier 146 may include electrical power consumers that are able to receive reduced or zero power while landing safely”).  

	Regarding claim 18, Sinusas further discloses monitoring the one or more flight parameters of the helicopter further comprises monitoring an airspeed of the helicopter; and
wherein, modifying the one or more operating parameters of the one or more tail rotors of the helicopter based on the one or more flight parameters further comprises modifying the one or more operating parameters of the one or more tail rotors of the helicopter in response to the airspeed of the helicopter exceeding an airspeed threshold (Sinusas, Page 4, Paragraph 0025, “electrical power allocator 130 may allocate decreased power output to antitorque system 110 in response to maneuver detection module 128 detecting a forward flight maneuver exceeding a predetermined threshold speed”).  

	Regarding claim 19, Sinusas further discloses monitoring the one or more flight parameters of the helicopter further comprises monitoring at least one of an airspeed of the helicopter, a maneuver being performed by the helicopter, a load experienced by the helicopter or a clearance distance between the airframe of the helicopter and tail rotor blades of the one or more tail rotors (Sinusas, Page 4, Paragraph 0025, “electrical power allocator 130 may allocate decreased power output to antitorque system 110 in response to maneuver detection module 128 detecting a forward flight maneuver exceeding a predetermined threshold speed”); and wherein, modifying the one or more operating parameters of the one or more tail rotors of the helicopter further comprises modifying at least one of a maximum angular acceleration, a maximum angular deceleration, a maximum rotational speed, a rotational speed or a blade pitch of the one or more tail rotors (Sinusas, Page 5 Paragraph 0027 “During the emergency landing mission, power allocated to avionic systems 118, especially those essential for landing, may be maintained or increased. Conversely, the power allocated to systems or components that are non-essential to landing safely, including some non-avionic systems, may be reduced or stopped altogether. Electrical power allocator 130 may also allocate reduced or zero power to anti-torque system 110”).  

	Regarding claim 20, Sinusas further discloses modifying the one or more operating parameters of the one or more tail rotors of the helicopter further comprises modifying anti- torque input from an operator of the helicopter based on the one or more flight parameters (Sinusas, Pages 4-5 Paragraph 0026 “For example, the power required to land safely may be different than the power required to complete a full military mission in that each mission requires a different allocation of power amongst electrical power consumers 108. The mission may be identified by mission identification module 136 in numerous ways. In some embodiments, the mission may be manually inputted by a pilot or from elsewhere” AND Fig. 2A (Elements 108 and 110); [0018]: “operational parameter may be determined or identified based on manual input”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinusas in view of Hethcock (US 9067676 B1).

Regarding claim 8, Sinusas teaches the one or more tail rotors each further comprise a plurality of tail rotor blades (Sinusas, Fig. 1A (Elements 26 and 28)). 
Sinusas does not teach the airframe protection monitoring module further comprises a tail rotor blade clearance monitoring module configured to detect a clearance distance between the tail rotor blades and the airframe of the helicopter, the airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors based on the clearance distance.
Hethcock teaches the airframe protection monitoring module further comprises a tail rotor blade clearance monitoring module configured to detect a clearance distance between the tail rotor blades and the airframe of the helicopter, the airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors based on the clearance distance (Hethcock, Cols. 4-6, Lines 36-29, “In some implementations, a distance by which the ring member 112 is offset from the tail boom 108 is substantially equal to a distance by which the tail rotor 110 is offset from the tail boom 108… The drive mechanism can be controlled by an operator of the helicopter 100 to orient the ring member 112 substantially in-plane with the tail rotor 110 of the helicopter 100 during a first mode of helicopter operation, and to orient the ring member 112 substantially off-plane with the tail rotor 110 of the helicopter 100 during a second mode of helicopter operation that is different from the first mode”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sinusas with a tail rotor ring member that is operated based on the clearance distance and helicopter mode of operation of Hethcock in order to maneuver the helicopter more effectively. The ring member is a ring shaped shroud around the tail rotor that is able to be rotated to the plane of the tail rotors or perpendicular to the plane of the tail rotors. The clearance distance between the tail rotors and the ring member is able to be adjusted which would affect the aerodynamics of the helicopter. This would change the operating parameters of the tail rotor because the aerodynamics of the helicopter has been modified. As stated in Hethcock, “In the hover mode, the ring member 112 is substantially co-planar with a plane of rotation of the tail rotor 110 such that the inner circumference of the ring member 112 surrounds the tail rotor 110. In this orientation, the ring member 112 can provide maneuverability and trim to the helicopter operation” (Hethcock, Col. 4, Lines 5-20).  

Regarding claim 9, the combination of Sinusas and Hethcock, as applied to claim 8 above, teaches the airframe protection command module is configured to modify the one or more operating parameters of the one or more tail rotors in response to the clearance distance being less than a minimum tail rotor blade clearance threshold (Hethcock, Cols. 4-6, Lines 36-29, “In some implementations, a distance by which the ring member 112 is offset from the tail boom 108 is substantially equal to a distance by which the tail rotor 110 is offset from the tail boom 108… The drive mechanism can be controlled by an operator of the helicopter 100 to orient the ring member 112 substantially in-plane with the tail rotor 110 of the helicopter 100 during a first mode of helicopter operation, and to orient the ring member 112 substantially off-plane with the tail rotor 110 of the helicopter 100 during a second mode of helicopter operation that is different from the first mode”).

Regarding claim 14, Sinusas teaches a fuselage; a tailboom extending from the fuselage, the tailboom having an aft portion; and a yaw control system;  one or more tail rotors; the one or more tail rotors having one or more operating parameters (Sinusas, Page 3, Paragraphs 0017-0020, “A tailboom 24 extends from fuselage 20. An anti-torque system 26 includes a tail rotor 28 that is rotatably coupled to the aft portion of tailboom 24. Anti-torque system 26 controls the yaw of rotorcraft 10… either flies sideward to the right or experiences an equivalent wind or gust that opposes tail rotor 28 and causes anti-torque system 26 to operate at increased power” AND Pages 1-2, Paragraph 0006, “In certain embodiments, the aircraft may be a rotorcraft having at least one rotor and a rotor gearbox”);  a flight control computer implementing an airframe protection module, the airframe protection module comprising: an airframe protection monitoring module configured to monitor one or more flight parameters of the rotorcraft (Sinusas, Page 3, Paragraph 0018, “Rotorcraft 10 includes a flight control computer 42 on which a power allocation system 44 is implemented or executed. Power allocation system 44 is operable to allocate power from power source 40 to power consumers 32, 34, 36 based on an operational parameter of rotorcraft 10. The operational parameter may be determined or identified based on manual input, sensors 46, 48 or other criteria”); an airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors based on the one or more flight parameters of the rotorcraft, thereby protecting an airframe of the rotorcraft (Sinusas, Pages 5-6, Paragraph 0030, “Electrical power consumers subject to a reduction in allocated power are categorized into partially-essential tier 146, which may include cooling systems 112, anti-torque system 110 and communication and interface systems 116. For an emergency landing mission, essential tier 142 may include electrical power consumers that are needed to land safely, partially-essential tier 146 may include electrical power consumers that are able to receive reduced or zero power while landing safely”).  
Sinusas does not teach a shroud coupled to the aft portion of the tailboom and forming one or more ducts; one or more tail rotors disposed in the one or more ducts. 
Hethcock teaches a shroud coupled to the aft portion of the tailboom and forming one or more ducts; one or more tail rotors disposed in the one or more ducts (Hethcock, Col. 3, Lines 39-59, “FIG. 1 is a schematic diagram of an elevation view of a helicopter 100 including a ring member 112. The helicopter 100 includes a rotary system 102 carried by a fuselage 104… The ring member 112 is centered on the hub of the tail rotor 110 such that a leading edge of the ring member 112 is presented to the side of the helicopter 100 toward which the tail rotor 110 thrusts”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sinusas with tail rotors disposed in the tail rotor shrouds of Hethcock in order to produce a helicopter that is able to maneuver more efficiently. Well known parts of the helicopter include a fuselage, tailboom, and tail rotors. A tail rotor shroud is also provided in order to increase the maneuverability of the helicopter and decrease power consumption. As stated in Hethcock, “In this orientation, the ring member 112 can provide maneuverability and trim to the helicopter operation. The airfoil shape of the axial width of the ring member 112 facilitates efficient air flows past the axial width of the ring member 112 in this orientation. For example, the airfoil shape can provide additional thrust off the ring member 112, thereby decreasing power consumption” (Hethcock, Col. 4, Lines 5-20).  

Regarding claim 15, the combination of Sinusas and Hethcock, as applied to claim 14 above, teaches each tail rotor further comprises a plurality of tail rotor blades and a motor secured by one or more stators within a respective one of the ducts, the airframe protection command module configured to modify the one or more operating parameters of the one or more tail rotors based on the one or more flight parameters of the rotorcraft to prevent contact between the tail rotor blades and the one or more stators (Hethcock, Cols. 4-6, Lines 36-29, “In some implementations, a distance by which the ring member 112 is offset from the tail boom 108 is substantially equal to a distance by which the tail rotor 110 is offset from the tail boom 108… The drive mechanism can be controlled by an operator of the helicopter 100 to orient the ring member 112 substantially in-plane with the tail rotor 110 of the helicopter 100 during a first mode of helicopter operation, and to orient the ring member 112 substantially off-plane with the tail rotor 110 of the helicopter 100 during a second mode of helicopter operation that is different from the first mode”).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinusas in view of Hirohisa (JP H0911992 A).

Regarding claim 10, Sinusas does not teach the airframe protection command module further comprises an acceleration regulator to modify a maximum angular acceleration of the one or more tail rotors, the acceleration regulator limiting angular acceleration of the one or more tail rotors to the maximum angular acceleration based on the one or more flight parameters of the helicopter.
Hirohisa teaches the airframe protection command module further comprises an acceleration regulator to modify a maximum angular acceleration of the one or more tail rotors, the acceleration regulator limiting angular acceleration of the one or more tail rotors to the maximum angular acceleration based on the one or more flight parameters of the helicopter (Hirohisa, Page 5, Paragraph 7, “On the other hand, when the motor 14 and the load cell 20 are electrically connected by the controller 21 and controlled, the torque transmitted to the tail rotor blade 4 is limited and the signal from the tail rotor pitch angle sensor 22 is fetched and calculated by the controller 21”) The limited torque transmitted translates to a limiting of the angular acceleration, as the relationship between torque and angular acceleration is equivalent to Τ = I * α , or torque is equal to moment of inertia multiplied by angular acceleration.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sinusas with a module for limiting the angular acceleration of the tail rotors of Hirohisa in order to achieve a higher efficiency with the tail rotor blades and the motors that drive them. It is known that increasing the operating speed of the motors past a certain point reduces the efficiency of the motors. By limiting the angular acceleration, a higher efficiency of the motors can be achieved. As stated in Hirohisa, “the torque transmitted to the tail rotor blade 4 is limited and the signal from the tail rotor pitch angle sensor 22 is fetched and calculated by the controller 21. By operating the motor 14, maximum efficiency of the tail rotor blade 4 can be obtained” (Hirohisa, Page 5, Paragraph 7). 

Regarding claim 11, the combination of Sinusas and Hirohisa teaches the airframe protection command module further comprises an acceleration regulator configured to modify a maximum angular deceleration of the one or more tail rotors, the acceleration regulator limiting angular deceleration of the one or more tail rotors to the maximum angular deceleration based on the one or more flight parameters of the helicopter (Hirohisa, Page 5, Paragraph 7, “On the other hand, when the motor 14 and the load cell 20 are electrically connected by the controller 21 and controlled, the torque transmitted to the tail rotor blade 4 is limited and the signal from the tail rotor pitch angle sensor 22 is fetched and calculated by the controller 21”) The limited torque transmitted translates to a limiting of the angular deceleration, as the relationship between torque and angular acceleration/deceleration is equivalent to Τ = I * α , or torque is equal to moment of inertia multiplied by angular acceleration/deceleration.  

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sinusas in view of Gush (US 20190033969 A1).

	Regarding claim 12, Sinusas does not teach the airframe protection command module further comprises a rotational speed regulator configured to modify a maximum rotational speed of the one or more tail rotors, the rotational speed regulator limiting a rotational speed of the one or more tail rotors to the maximum rotational speed based on the one or more flight parameters of the helicopter.
	Gush teaches the airframe protection command module further comprises a rotational speed regulator configured to modify a maximum rotational speed of the one or more tail rotors, the rotational speed regulator limiting a rotational speed of the one or more tail rotors to the maximum rotational speed based on the one or more flight parameters of the helicopter (Gush, Page 2 Paragraph 0018 “For example, during normal flight operations, the RPM of main rotor 22, tail rotor 26, and engine 24 may be paired and synced to operate at or near 100% rated speed. Upon activation of a quiet mode setting via control state selector 16, computing device 18 may send a signal to cause the rotational speed of main rotor 22, engine 24, or tail rotor 26 to be reduced to some value that is less than 100% (e.g., about 92% of the normal operational value)”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Sinusas with a regulator that limits the rotational speed of the one or more tail rotors based on the one or more flight parameters of the helicopter of Gush so that the tail rotors do not exceed 100% of the rated speed. Based on the flight parameters such as a quiet and regular noise mode, the helicopter is able to adjust its tail rotor speed based on these modes. In regular mode, the regulator limits the speed of the tail rotor so that it doesn’t exceed 100% of its rated speed. This prevents damage to the motor or other components of the tail rotor. 

	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sinusas and Hethcock, as applied to claim 14 above, and further in view of Wang (CN 105667786 A). 

	Regarding claim 16, the combination of Sinusas and Hethcock, as applied to claim 14 above, does not teach the one or more tail rotors each further comprise a plurality of variable pitch tail rotor blades; and wherein, the airframe protection command module further comprises a blade pitch regulator configured to modify a blade pitch of the variable pitch tail rotor blades based on the one or more flight parameters of the rotorcraft. 
	Wang teaches the one or more tail rotors each further comprise a plurality of variable pitch tail rotor blades; and wherein, the airframe protection command module further comprises a blade pitch regulator configured to modify a blade pitch of the variable pitch tail rotor blades based on the one or more flight parameters of the rotorcraft (Wang, Page 5, Paragraph 9, “The rotation speed information controls the motor to drive the tail rotor, and determines the pitch information of the tail rotor according to the current heading angle rate of the obtained helicopter and the current heading manipulation parameter and sends it to the steering gear, and the steering gear controls the tail rotor according to the pitch information. The variable pitch structure performs a variable pitch operation on the tail rotor”).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Sinusas with a plurality of variable pitch tail rotor blades of Wang in order to more efficiently control the helicopter’s maneuverability. By changing the pitch of the tail rotor blades, it is possible to control the amount of force produced by the tail rotors at a given tail rotor speed. This helps to maneuver the helicopter more efficiently. As stated in Wang, “The rotation speed information controls the motor to drive the tail rotor, and determines the pitch information of the tail rotor according to the current heading angle rate of the obtained helicopter and the current heading manipulation parameter and sends it to the steering gear, and the steering gear controls the tail rotor according to the pitch information. The variable pitch structure performs a variable pitch operation on the tail rotor. The system can effectively determine the required pulling force of the tail rotor according to the take-off weight and the flying speed, and determine the optimal rotating speed of the tail rotor according to the pulling force, reduce the power consumption of the tail rotor, and perform the paddle according to the current tail rotor speed command change” (Wang, Page 5, Paragraph 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662